Citation Nr: 0511382	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  97-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for hypertension.  He responded by 
filing a March 1997 Notice of Disagreement regarding this 
initial rating, and was sent an April 1997 Statement of the 
Case.  He then filed a June 1997 VA Form 9, perfecting his 
appeal of this issue.  The veteran originally requested a 
personal hearing before a member of the Board, but 
subsequently withdrew his hearing request prior to any such 
hearing being held.  

This issue was originally presented to the Board in August 
2000 and March 2004; on each occasion, it was remanded for 
additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's hypertension results in a diastolic 
pressure no worse than 104, a systolic pressure no worse than 
180, and is controlled by medication.  


CONCLUSION OF LAW

The criteria for the award of an initial disability rating in 
excess of 10 percent for the veteran's hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 1997 
Statement of the Case, the various Supplemental Statements of 
the Case, and July 2002, July 2003, and March 2004 RO letters 
to the veteran notifying him of the VCAA, he has been advised 
of the laws and regulations governing the claims on appeal 
and the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Birmingham, 
AL, and these records were obtained.  Private medical records 
have been obtained from M.H., D.O., as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his claim; 
for these reasons, his appeal is ready to be considered on 
the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in July 1996, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2005, in light of the additional development performed 
subsequent to July 1996.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks an initial rating in excess of 10 percent 
for his service-connected hypertension.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code 7101, for hypertension.  This 
Diagnostic Code provides for a 10 percent rating when 
diastolic blood pressure is predominantly 100 or more, or 
systolic pressure predominantly 160 or more.  A 10 percent 
evaluation is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004).  

The Board notes that during the pendency of this appeal, 
slight changes were made to the regulatory criteria found at 
38 C.F.R. § 4.104, for disabilities of the cardiovascular 
system.  See 62 Fed. Reg. 65219 (1997).  These changes were 
made effective January 12, 1998.  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Prior to the regulatory changes, hypertensive vascular 
disease (essential arterial hypertension) warranted a 10 
percent evaluation for diastolic pressure predominantly 
measures 100 or more, and a higher, 20 percent, evaluation 
where diastolic pressure predominantly measures 110 or more 
with definite symptoms.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).  The aforementioned regulatory changes added 
additional criteria based on sustained increases in systolic 
blood pressure, as is noted above.  These regulatory changes 
will be considered where relevant in the Board's discussion 
below.  

While the veteran's blood pressure has been measured on 
several occasions during the pendency of this appeal, his 
diastolic pressure has not been found to be predominantly 110 
or more, and his systolic pressure has not been found to be 
predominantly 200 or more, as would warrant an increased 
rating of 20 percent.  His highest diastolic pressure of 
record was 104, measured in March 2000.  Likewise, his 
highest measured systolic pressure of recent record was 180, 
also measured in March 2000.  Neither of these findings 
support an increased rating of 20 percent for the veteran's 
hypertension.  Additionally, the remainder of his VA and 
private treatment records show sustained blood pressure 
readings well below those required for a disability rating of 
20 percent.  While the veteran alleges that his hypertension 
is not "controlled" by medication, based on his need for 
various hypertension medication, the Board notes that his 
blood pressure has consistently remained below the levels for 
which a 20 percent rating is warranted, suggesting his 
medication is of some benefit.  Overall, the preponderance of 
the evidence is against the award of an increased rating in 
excess of 10 percent under either the former or current 
criteria for the evaluation of the veteran's service-
connected hypertension.  Additionally, review of the record 
reveals that the veteran has not met the requirements for a 
20 percent rating at any time during the pendency of this 
appeal; therefore, a staged rating is not warranted in the 
present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hypertension has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
hypertension.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's hypertension is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


